59 N.J. 451 (1971)
283 A.2d 897
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
WAYNE EDWARD GAMMONS, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 22, 1971.
Decided December 6, 1971.
Mr. Herbert I. Waldman, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Elson P. Kendall, Assistant Prosecutor, argued the cause for the respondent (Mr. Karl Asch, Union County Prosecutor, attorney).
PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons set forth in its majority opinion. (113 N.J. Super. 434)
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
For reversal  None.